 Case: 2:20-cv-00080-SRW Doc. #: 15 Filed: 12/16/20 Page: 1 of 1 PageID #: 306


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Progressive Advanced Insurance Co.,               )
                                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
         vs.                                       )         Case No. 4:20-cv-01779 UNA
                                                   )
 Ruth Terrill, et al,                              )
                                                   )
                                                   )
                                                   )
                                                   )
                 Defendants.                       )

                                              ORDER

        The above styled and numbered case was opened on December 15, 2020 and assigned to

the Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and assigned to the Honorable Stephen R. Welby, Jr., United States Magistrate Judge,

under cause number 2:20-cv-00080-SRW.

        IT IS FURTHER ORDERED that cause number 4:20-cv-01779 UNA be

administratively closed.

                                                                 GREGORY J. LINHARES
                                                                   CLERK OF COURT


Dated: December 16, 2020                                       By: Michele R. Crayton
                                                               Court Services Manager

In all future documents filed with the Court, please use the following case number 2:20-cv-00080-SRW.
